Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicants’ response to the office action filed on 04 August 2021 has been considered and acknowledged.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2021 has been entered.
	
Status of the Application
	
	Claims 1-3, 10, 13, 14, 24, 27, 40, 46, 49, 52, 55, 58, 61, 64, 67, 68, 115, 118, 137, 148, 155, 159, 161, 163, 166, 179-181, 193, 196, 197, 206, 207, 220, and 228 are pending.
Claims 40, 58, 166 and 193 are withdrawn.
Claims 1-3, 10, 13, 14, 24, 27,  46, 49, 52, 55, 61, 64, 67, 68, 115, 118, 137, 148, 155, 159, 161, 163, 179-181, 196, 197, 206, 207, 220 and 228 are under examination.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46, 49, 52, 55, 61, 64, 163 and 179-181 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claim 1 is amended such that this claim does not recite a “clonal profile”.
Therefore, as claims 46, 49, 52, 55, 61, 64, 163 and 179-181 recite the limitation "the method of claim 1… the clonal profile" , there is insufficient antecedent basis for the limitation “the clonal profile" in these claims.
However, in the interest of compact prosecution, claims 46, 49, 52, 55, 61, 64, 163 and 179-181 are rejected using art that teach generating clonal profiles and expression profiles.	




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 10, 13, 14, 24, 27,  46, 49, 52, 55, 61, 64, 67, 68, 115, 118, 137, 148, 155, 159, 161, 163, 179-181, 196, 197, 206, 207, 220 and 228 which are directed to analysis of expression of selected gene species in subject samples are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, natural phenomena and an abstract idea without significantly more. 
In the instant case, claims 1,13, 14, 68,  163, 179, 180 ,181, 196, 206 and 220 align to at least one judicial exception. 
 Claim 1 recite(s) a method comprising detection of the presence of selected naturally-occurring markers, i.e. detection of expression of immune receptor gene species comprising V, D and/or J segments in a particular arrangement (somatic rearrangement) (i.e. first subject interval) and detection of the expression of non-immune receptor genes, such as cancer genes (i.e. second subject interval), wherein the method comprises obtaining a tissue sample from an affected subject, enriching for a subject interval , and sequencing each subject interval to provide a clonal/expression profile of a subject interval.
Furthermore, the judicial exception which is described in claim 1 as a whole is the relationship between presence of expressed nucleic acid species in the catch sample and the presence of tumor, infection, graft.
MPEP 2106.04.I.: 
“In addition to the terms "laws of nature," "natural phenomena," and "abstract ideas," judicially recognized exceptions have been described using various other terms, including "physical phenomena," "products of nature," "scientific principles," "systems that depend on human intelligence alone," "disembodied concepts," "mental processes," and "disembodied mathematical algorithms and formulas." It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions... Likewise, "products of nature" are considered to be an exception because they tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena. Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception.
Also see MPEP 2106.04(c).I.C. Process claims: 
“… claims to detecting naturally occurring cell-free fetal DNA (cffDNA) in maternal blood were held to be directed to the cffDNA, because the "existence and location of cffDNA is a natural phenomenon [and thus] identifying its presence was merely claiming the natural phenomena itself." Rapid Litig. Mgmt., 827 F.3d at 1048, 119 USPQ2d at 1374, (explaining the holding in Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 115 USPQ2d 1152 (Fed. Cir. 2015)).”.

Therefore, Claim 1 recites a method that is drawn to the judicial exceptions of a law of nature and natural phenomena.


Claims 13, 14, 68,  163, 179-181, 196, 206 and 220 further recite the method of claim 1, and further comprising implementing  mental processes, including:
comparing data as recited in claim 13;
acquiring values as recited in claims 14 and 68;
evaluating clonal profiles as recited in claims 163 and 179 -181; 
acquiring sequencing reads and assigning values as recited in claims 196, 206 and 220.
Therefore, the instant invention is also drawn to the judicial exception of an abstract idea.
Regarding the practical method steps recited in the instant invention:
Claims 1- 3, 10, 24, 27, 46, 49, 52, 55, 61, 64, 67, 115, 118, 137, 148, 155,159, 161, 197, 207 and 228 further describe the steps of acquiring a nucleic acid library, providing specific features of selected gene species, contacting a sample with a bait set and sequencing.
These practical method steps recited in the instant claims are considered extra-solution activity because these steps are performed in order to gather data for the mental analysis steps recited in the instant claims, and are a necessary precursor for all uses of the recited exception. 
Furthermore, these practical method steps do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the instant disclosure teaches well-understood, routine and conventional methods are implemented for the steps of obtaining a nucleic acid library, sample selection using a bait set and sequencing (e.g. sequencing methods known in the art as in lines 9-11, pg. 61; sample isolation known in the art as in lines 25-28, pg. 123;  the baits are produced by methods described in US 
Furthermore, regarding  implementation of a “practical application”:
 See MPEP 2106.04 (d)(2): 
“a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application... when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition…in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used…The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s).”


Furthermore, the judicial exception(s) recited in the instant claims are not considered as integrated into a practical application because the instant claims do not recite using the results obtained from the clonal/expression profiles in a practical application, i.e. implementation of a particular practice or administration of a particular treatment based on the results of analysis of the clonal/expression profiles.  
Therefore, claims 1-3, 10, 13, 14, 24, 27,  46, 49, 52, 55, 61, 64, 67, 68, 115, 118, 137, 148, 155, 159, 161, 163, 179-181, 196, 197, 206, 207, 220 and 228 which are directed to analysis of expression of selected gene species in subject samples do not recite elements that significantly more than the judicial exception and are not patent eligible.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Faham et al., Asbury et al. and Downing et al. 
Claims 1-3, 10, 13, 14, 24, 27, 46, 49, 52, 55, 61, 64, 67, 68, 115, 118, 137, 148, 155,159, 161, 163,179, 180,181, 196, 197, 206,207, 220 and 228 are rejected under 35 U.S.C. 103 as being unpatentable over Faham et al. (US20130136799) in view of Asbury et al. (WO2015002908; filed 30 June 2014) and Downing et al. (US20120208706).
Faham et al. teach methods of monitoring disease such as solid tumor and infectious disease comprising identifying clonotype profiles from a lymphocyte sample  in a disease- related tissue; and determining a clonotype profile in a peripheral blood sample to facilitate monitoring the progression of the disease in the subject (e.g. para 0017,pg. 2; para 0039,pg. 4).

Furthermore, Faham et al. teach an embodiment of analysis of a solid lymphoid tumor, wherein the analysis comprises obtaining a sample from an affected subject; generating a clonotype profile related to an immune cell genomic rearrangement, wherein the target region comprise a VDJ rearrangement of IgH in B cells or a VDJ rearrangement of TCRor TCRin a T cell (e.g. para 0043, bottom of right col. Pg. 7- top of left column, pg. 8; para 0066-0067, pg. 10-11; claim 65).
Furthermore, Faham et al. teach their method comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22).

 Faham et al. also teach their methods comprising enriching a sample by capturing cells  based on expression of a specific marker (e.g. para 0160,para 0162,pg. 26; para 0174,pg. 28).
Furthermore, Faham et al. teach sequencing comprises sequencing a subset of clonal sequences comprising V-D and D-J junctions (e.g. para 0043, pg. 5).
Furthermore, Faham et al. teach sequencing analysis comprises obtaining a sufficient number of sequencing reads to maintain the sensitivity of their method (e.g. para 0038, pg. 4; para 0042, pg. 4-5). 
Therefore, as noted above, Faham et al. teach methods for monitoring disease such as cancer are known in the art, wherein the method comprises generating a clonal profile, i.e. clonotype, of recombined sequences that encode immune response- associated genes, such as IgH and TCR.
 Like Faham et al., Asbury et al. teach methods for generating a clonal profile of recombined sequences that encode immune receptor genes, such as IgH and TCR , wherein the method comprises isolating nucleic acids from tumor tissue (e.g. para 0061, pg. 30); amplification and subsequent sequencing (e.g. para 0005-0007, pg. 2-3, para 0010,pg. 3; para 0022, pg. 5-6;para 0024, pg. 6-7).
 Furthermore, Asbury et al. teach their analysis also comprises similar method steps for  generating expression profiles of cancer genes, including amplification and subsequently sequencing (e.g. para 0005,pg. 2; para 0008, pg. 3; Also of particular interest are methods for generating sequence-based clonotype profiles of recombined nucleic acids encoding a plurality .
Asbury et al. teach multiple target cancer-related genes including but not limited to,  ABL1; BRAF; ERBB2; FGFR3; HNF1A; KDR; MPL; PIK3CA; SMAD4; VHL; AKT1; ALK; APC;CDH1; CSF1R; CTNNB1;ERBB4; FBXW7; FGFR1; FLT3; GNA11; GNAQ; GNAS; HRAS;IDH1; JAK2; KIT; KRAS; MET; NOTCH1; NPM1; NRAS; PTEN; PTPN11; RB1;SMO; SRC; ATM; EGFR; FGFR2; JAK3; MLH1; RET and TP53 (e.g. para 00111; Table 1; para 00113-00114,pg. 56-57).
Therefore, as both Faham et al. and Asbury et al. teach methods comprising obtaining nucleic acids from a tumor sample and generating clonotype profiles of immune receptor genes, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Faham et al. comprising obtaining nucleic acids from a solid tumor sample to assess possible VDJ rearrangements, amplifying and sequencing to generate a clonal profile of immune receptor genes to include also generating expression profiles of cancer-related genes using similar method steps as taught by Asbury et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for providing a clonal profile of a subject interval. Furthermore, Asbury et al. teach analysis of clonal profiles immune receptor genes and expression profiles of cancer related genes are both executed with their methods 
Therefore, the combined teachings of Faham et al. and Asbury et al. render obvious a method comprising generating clonal profiles of immune receptor genes and generating expression profiles of cancer-related genes. 
Furthermore, Faham et al. teach their methods of developing clonotype profiles comprises enrichment of samples (e.g. para 0043, bottom of right col., Pg.6- top of left col., pg. 7; para 0160, para 0162,pg. 26; para 0174,pg. 28).
 However, the combined teachings of Faham et al. and Asbury et al. do not expressly teach contacting the library with a bait set to provide a library catch as required by claim 1. 
Prior to the effective filing date of the claimed invention, Downing et al. also teach methods of analyzing tumor samples(e.g. para 0004,pg. 1), wherein their method comprises acquiring a library comprising a plurality of target members; contacting the library with a bait set (or plurality of bait sets) to provide selected members; acquiring a read for a sub genomic interval from a selected member; aligning said read; and assigning a nucleotide value (e.g. para 0003-0009, pg. 1; contacting the library with a bait set( or plurality of bait sets) to provide selected members (sometimes referred to herein as "library catch") as in para 0006,pg. 1; analysis of subgenomic interval as in para 0341, pg. 18).
Furthermore, Downing et al. teach target members include cancer-related genes. Downing et al. teach lists of cancer genes which include ABL1; BRAF; ERBB2; ERBB4; FGFR3; KDR; MPL; PIK3CA; SMAD4; VHL; AKT1; ALK; APC; CDH1; FGFR1; FLT3; GNA11; GNAQ; GNAS; HRAS;IDH1; JAK2; KIT; KRAS; MET; NOTCH1; NPM1; NRAS; PTEN; PTPN11; RB1; ATM; EGFR; 
Downing et al. teach the sample comprises DNA, including individual chromosomes, or RNA (e.g. para 0471, pg. 26-27).
Downing et al.  also teach the sample is fragmented prior to analysis (e.g. para 0478, pg. 27).
Furthermore, Downing et al. teach selection using a bait set under conditions of solution or surface- based hybridization (e.g. para 0456, pg. 26).
Furthermore, Downing et al.  teach amplifying the selected member population and analysis of the acquired population by sequencing (e.g. para 0796-0797, pg. 49).  Downing et al. also teach attaching adapters to target nucleic acids and amplifying using primers that hybridize the adapter sequence, i.e. non-target sequence (e.g. para 0315, pg. 16; para 0519, pg. 31).
Furthermore, Downing et al. teach analysis comprises acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 0003-0030, pg. 1-2; para 0077-0085,pg. 3; para 0153-0158, pg 6;  bait set selects rearrangement as in para 0167, pg. 7; para 0337, pg. 18; method further comprises acquiring a value for library-catch characteristic, e.g., the nucleic acid concentration or representation, and comparing the acquired value with a reference criterion for nucleic acid concentration, or for representation as in para 01366-01367, pg. 79).
 Downing et al. disclose methods comprising contacting a single sample with a plurality of baits sets wherein each bait set selects a different target, such as a first bait set that selects a 
Downing et al. also disclose a method comprising a first selection with a first bait set and contacting the product of this selection with a second bait set in a separate mixture for a second selection (e.g. para 0552-0553, pg. 34).
Therefore, as Faham et al., Asbury et al. and Downing et al. all teach methods comprising obtaining nucleic acids from a tumor sample and sequencing to assess expression levels in a specific nucleic acid population, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Faham et al. and Asbury et al. comprising generating clonal profiles of immune receptor genes and expression profiles of cancer-related genes comprising obtaining target nucleic acids from a solid tumor sample, amplifying and sequencing to include enriching for target molecules by selecting a nucleic acid subpopulation using a bait set to acquire a library catch as taught by  Downing et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for providing a clonal profile of a subject interval. Furthermore, Faham et al. teach their methods of developing clonotype profiles comprises enrichment of samples (e.g. para 0043, bottom of right col., Pg.6- top of left col., pg. 7; para 0160, para 0162,pg. 26; para 0174,pg. 28).
claim 1.
As Downing et al. teach fragmenting the starting sample prior to analysis, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 2.
As Downing et al. teach bait-based selection by solution or support based hybridization is known in the art, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 3.
As Downing et al. teach analysis of subgenomic intervals, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 10.
claim 13.
Furthermore, as Downing et al. teach their method comprises comparing a particular value with a reference sample (e.g. method further comprises acquiring a value for library-catch characteristic, e.g., the nucleic acid concentration or representation, and comparing the acquired value with a reference criterion for nucleic acid concentration, or for representation as in para 01366-01367, pg. 79), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitation: method of claim 1, further comprising acquiring: (i) a value for the distribution, expression, abundance, or identity, of a sequence, signature or allele at the subject interval as required by claim 14.
Regarding claim 24:
As noted above, both Faham et al. and Asbury et al. teach methods comprising generating clonal profiles of immune receptor genes.
 Furthermore, both Asbury et al. and Downing et al. teach methods comprising analysis of expression of cancer genes, including at least ABL1; BRAF; ERBB2; ERBB4; FGFR3; KDR; MPL; PIK3CA; SMAD4; VHL; AKT1; ALK; APC; CDH1; FGFR1; FLT3; GNA11; GNAQ; GNAS; HRAS;IDH1; JAK2; KIT; KRAS; MET; NOTCH1; NPM1; NRAS; PTEN; PTPN11; RB1; ATM; EGFR; FGFR2; JAK3; MLH1; RET and TP53 (e.g. para 00111; Table 1; para 00113-00114,pg. 56-57, Asbury; para 0346-
Therefore, as Asbury et al. also teach the merits of multiplexed analyses of expression profiles of selected nucleic acids in a single reaction, which may include nucleic acids encoding cancer gene exons and immune receptor clonotypes (e.g. para 0005,pg. 2),  the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitations: method of claim 1, wherein the second subject interval is chosen from a gene selected from the group including at least ABL1; BRAF; ERBB2; ERBB4; FGFR3; KDR; MPL; PIK3CA; SMAD4; VHL; AKT1; ALK; APC; CDH1; FGFR1; FLT3; GNA11; GNAQ; GNAS; HRAS;IDH1; JAK2; KIT; KRAS; MET; NOTCH1; NPM1; NRAS; PTEN; PTPN11; RB1; ATM; EGFR; FGFR2; JAK3; MLH1; RET and TP53 as recited in claim 24.
Regarding claim 27:
 Faham et al. teach amplification and sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22, Faham).
 Furthermore, Asbury teach generating expression profiles of immune receptor genes and cancer-related genes  by amplification and sequencing is known in the art(e.g. para 0005-0008, pg. 2-3, para 0010,pg. 3; para 0022, pg. 5-6;para 0024, pg. 6-7; cancer genes as in para 00111; Table 1; para 00113-00114,pg. 56-57).

Therefore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitations:  method of claim 1, wherein step (c) comprises : (i)  sequencing a plurality of occurrences of the first and second subject intervals as required by claim 27.
Furthermore, as both Faham et al. and Asbury et al. teach analysis of clonotypes comprises V, D or J regions (e.g. para 0043, pg. 5; para 0066-0067, pg. 10-11; claim 65, Faham; para 0005-0008, pg. 2-3, para 0010,pg. 3; para 0022, pg. 5-6;para 0024, pg. 6-7, Asbury), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claims 46, 49, 52 and 55.
Furthermore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitations: wherein the clonal profile for a sequence, allele or signature in a subgenomic interval, or an expressed subgenomic interval is provided as required by claim 61.
Furthermore, as both Faham et al. and Asbury et al. teach analysis of rearrangement of V, D or J regions (e.g. para 0117-0118, pg. 20; para 0283,pg. 40-41, Faham; para 0005-0008, pg. 2-3, para 0010,pg. 3; para 0022, pg. 5-6;para 0024, pg. 6-7, Asbury), the combined teachings of Faham et al., Asbury et al. and Downing et al.  render obvious claim 64.
Furthermore, as both Faham et al. and Asbury et al. teach analysis of multiple types of variable regions subject to somatic rearrangement (e.g. para 0043, pg. 8; para 0117-0118, pg. 20; para 0283,pg. 40-41, Faham; para 0005-0008, pg. 2-3, para 0010,pg. 3; para 0022, pg. 5-6;para 0024, pg. 6-7, Asbury), the combined teachings of Faham et al., Asbury et al. and claim 67.
As Downing et al. teach analysis comprising acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 01366-01367, pg. 79), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitation: method of claim 14, further claim 68.
Furthermore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 115.
Furthermore, as both Faham et al. and Asbury et al. teach analysis of clonotypes comprises V, D or J regions; Asbury et al. also teach generating expression profiles of cancer genes; both Asbury et al. and Downing et al. teach expression analysis of cancer genes and Downing et al. teach bait sets to select sequences of interest(e.g. para 0006,pg. 1, Downing) , the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 118.
Downing et al. teach contacting a single sample with a plurality of bait sets wherein each bait set selects a different target (e.g. para 0169-0178, pg. 7). Downing et al. also disclose a method comprising a first selection with a first bait set and contacting the product of this selection with a second bait set in a separate mixture for a second selection (e.g. para 0552-0553, pg. 34).
Therefore, as Downing et al. contacting with separate bait sets is known in the art, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious the limitations: wherein a plurality of occurrences of the subject interval is sequenced, and wherein one of steps (a), (b) and (c) is performed separately (i.e. step b) for a first occurrence of the subject interval and for a second occurrence of the subject interval as required by claim 137.
As Faham et al. teach sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects  claim 148.
As Faham et al. , Asbury et al. and Downing et all.  all teach multiplexed analysis of different target nucleic acids; Faham et al. teach sequencing analysis comprises comparisons of target samples at different timepoints of disease progression (e.g. para 0119, pg. 20, Faham) and with subjects that are not affected with the disease (e.g. para 0123-0124, pg. 21-22, Faham) and Downing et al. teach their method comprises forming a hybridization mixture comprising one nucleic acid library and a plurality of bait sets (e.g. para 0169-0178,pg. 7, Downing), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 155.
Furthermore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 159.
Furthermore, as Faham et al. teach analysis of different nucleic acid components of the same donor sample (e.g. analysis of DNA, cDNA and RNA as in para 0020,pg. 3; para 0043,pg. 5-6;para 0068,para 0071, pg. 11) and Downing et al. teach analysis of DNA, including individual chromosomes, or RNA (e.g. para 0471, pg. 26-27), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 161.
Furthermore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claims 163 and 180.
claim 179.
Furthermore, as Faham et al. teach comparison of clonotypes of two different timepoints to assess disease status (e.g. para 0119, pg. 20), the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 181.
Downing et al. teach amplifying selected member populations and analysis of the acquired population by sequencing (e.g. para 0796-0797, pg. 49).  
Furthermore, Downing et al. teach analysis comprises acquiring a value for a selected characteristic, e.g., the nucleic acid concentration or representation and comparing with a reference parameter (e.g. para 0003-0030, pg. 1-2; para 0077-0085,pg. 3; para 0153-0158, pg 6;  para 0167, pg. 7; para 0337, pg. 18; para 01366-01367, pg. 79).
 Furthermore, as noted above, Faham et al. teach sequencing analysis comprising obtaining a sufficient number of sequencing reads of target regions, including VDJ rearrangements, to maintain the sensitivity of their method (e.g. para 0038,pg. 4; para 0042,pg. 4-5; para 0043, bottom of right col. Pg. 7- top of left column, pg. 8; para 0066-0067, pg. 10-11; claim 65). 
Therefore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claims 196, 206 and 220.
Downing et al. also teach attaching adapters to target nucleic acids and amplification using primers that hybridize the adapter sequence, i.e. non-target sequence (e.g. para 0315, pg. claim 197.
Furthermore, as both Asbury et al. and Downing et al. teach multiplexed analysis of expression of cancer genes, i.e. a second subject interval, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious claim 207.
Furthermore, the combined teachings of Faham et al., Asbury et al. and Downing et al. render obvious  claim 228.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments regarding the rejection of the instant claims under  35 U.S.C. § 101, Examiner respectfully submits that these arguments are not persuasive.
As noted in the current rejection of the instant claims under  35 U.S.C. § 101, the instant method  recites detecting the presence of selected markers in a tumor sample (i.e. law of nature and natural phenomena) and implementing mental processes (i.e. abstract idea) to yield an expression signature.
Although the instant invention recites a specific embodiment of a method comprising employing practical steps , i.e. contacting target sequences with bait sets to provide a library catch and sequencing, to provide expression profiles of a first interval associated with VDJ 
Therefore, the practical method steps recited in these claims are a necessary precursor for all uses of the recited exceptions and are considered extra-solution activity.
Furthermore, as discussed in the instant disclosure, well-understood, routine and conventional methods are implemented for the practical method steps of  obtaining a nucleic acid library, sample selection using a bait set and sequencing (e.g. sequencing methods known in the art as in lines 9-11, pg. 61; sample isolation known in the art as in lines 25-28, pg. 123;  the baits are produced by methods described in US 2010/0029498 and Gnirke, A. et al. (2009) Nat Biotechnol. 27(2):182-189, incorporated herein by reference as in lines 25-27, pg. 128; , instant specification).
Furthermore, as discussed in MPEP 2106.04 (d)(2): “reciting a judicial exception is not directed to the judicial exception if it also recites additional element(s) demonstrating that the claim as a whole integrates the exception into a practical application... when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition… If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. ”
In the instant case, judicial exceptions recited in the claimed method are not considered as integrated into a practical application because the instant claims do not recite using the 
 Therefore, the amended claims are rejected under 35 U.S.C. § 101.
Regarding Applicants’ arguments in reference to analysis comprising “ detecting
abundance, rearrangement, or expression of a first subject interval associated with somatic hypermutation or a V(D)J somatic rearrangement, and detecting abundance, alteration, or expression of a second subject interval from a gene other than an immunoglobulin, a T cell receptor, or a B cell receptor”, it is noted that Asbury et al. teach embodiments comprising generating clonal profiles of immune receptor genes and generating expression profiles of cancer genes. Furthermore, Asbury et al. teach merits of combining analysis of multiple target nucleic ids in a single reaction (e.g. para 0005,pg. 2).
 Therefore, the teaching of Asbury et al. is applied to the instant invention.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/Primary Examiner, Art Unit 1639